                   Case 1:21-cv-05340-RA Document 20
                                                  16 Filed 07/29/21
                                                           07/28/21 Page 1 of 2
                                       KOSTELANETZ & FINK, LLP
                                       7 WORLD TRADE CENTER, 34TH FLOOR
                                          NEW YORK, NEW YORK 10007
                                                      ___
      WASHINGTON, D.C. OFFICE                  TEL: (212) 808-8100
601 NEW JERSEY AVENUE, NW, SUITE 260
                                               FAX: (212) 808-8108
       WASHINGTON, DC 20001
                ___
                                                 www kflaw.com
        TEL: (202) 875-8000
        FAX: (202) 844-3500


                                                            July 28, 2021
     VIA ECF


     Hon. Ronnie Abrams
     United States District Judge
     Southern District of New York
     Thurgood Marshall
     United States Courthouse
     40 Foley Square
     New York, NY 10007

               Re: Cognizant Technology Solutions Corp. v. Bohrer, PLLC et ano.
                   Civil Docket #: 1:21-cv-05340-RA

     Dear Judge Abrams:

            On behalf of Defendants in the above-referenced matter, I am writing to request that the
     Court set August 20, 2021, as the date by which Defendants must move or answer with respect to
     the Complaint. While the docket does not specify a due date, we understand that a response to
     the Complaint is due by August 2, 2021. We are seeking only 18 more days within which to
     respond.

             Plaintiff’s lawsuit is new, and our representation of Defendants is even newer. This case
     was filed by Plaintiff on June 16, 2021. At the time, Defendants were represented by Samidh
     Guha of Perry Guha LLP, who discussed the case with Plaintiff’s counsel but never appeared in
     this action. Plaintiff has stated in a filed certificate of service that Defendants were served by e-
     mailing the papers to Mr. Guha on June 18, 2021. Had Plaintiff sought a waiver of service under
     the Federal Rules of Civil Procedure, Defendants would have been entitled to 60 days to respond
     under Rule 4(d)(3), which would have set the due date at August 17. Apparently, however, prior
     to our retention, there were oral discussions between Mr. Guha and Plaintiff’s counsel about
     service and the due date. We understand that Mr. Guha indicated, during a phone call with
     Plaintiff’s counsel, that Defendants would move or answer within 45 days, i.e., on or before
     August 2. Our firm, Kostelanetz & Fink, LLP, was then retained, a bit earlier this month. We
     filed our notice of appearance today.

             While we have been working diligently to familiarize ourselves with the complete
     background of this matter, this has required a good deal of time, not least because the Complaint
     and its eight exhibits reference numerous other prior proceedings, including parallel litigation in
          Case 1:21-cv-05340-RA Document 20
                                         16 Filed 07/29/21
                                                  07/28/21 Page 2 of 2

Honorable Ronnie Abrams
July 28, 2021
Page 2

the Delaware Chancery Court. We are a small law firm, and our resources are limited. My time
this summer has been further restricted by the fact that I was on vacation last week and am
involved in my firm’s law school interviewing process late this week and early next week,

        After Defendants engaged us, we sought Plaintiff’s counsel’s consent to set the move or
answer date as August 20. On Friday, July 23, 2021, my partner, Caroline Rule, emailed Luke
Nikas of Quinn Emanuel Urquhart & Sullivan, LLP, who represents Plaintiff, asking him to call
her. They spoke on Monday, July 26, 2021. Ms. Rule asked that Plaintiff consent to a response
date of August 20. Mr. Nikas told Ms. Rule that he would consult with his client and get back to
her. On Tuesday, July 26, 2021, I emailed Mr. Nikas, asking that he respond to our extension
request by that afternoon. Mr. Nikas replied that he had not yet heard from his client. I then e-
mailed Mr. Nikas, yesterday, to find out if he had any information as to when his client would
get back to him.

       While we have not yet heard back from Plaintiff’s counsel, we respectfully request that
this Court set August 20 as the date by which Defendants must move or answer with respect to
the Complaint.

       In compliance with Your Honor’s rule regarding “Requests for Adjournments or
Extensions of Time,” Defendants note:

       (1) Plaintiff has stated that August 2, 2021 is the current due date for Defendants’
           response to the Complaint (we are seeking that the date be set as August 20, 2021).
       (2) Defendants have made no previous request to the Court for an extension of time.
       (3) The Court has not denied any request made by Defendants for an extension of time.
       (4) We are not yet aware if Plaintiff consents, as discussed above.

        The adjournment sought (an 18-day extension of Defendants’ time to move or answer)
will not affect any other deadline set by the Court in this case.

                                                    Respectfully,

                                                    /s/ Claude M. Millman
                                                    Claude M. Millman
                                                    Kostelanetz & Fink, LLP
                                                    (cell phone: 917-776-7872)



cc:    Counsel of record (via ECF)                                    Application granted.
       Samidh Guha, Perry Guha LLP
                                                                      SO ORDERED.


                                                                      _________________
                                                                      Hon. Ronnie Abrams
                                                                      07/29/2021
